




Exhibit 10.5


EMPLOYMENT AGREEMENT
AGREEMENT by and between State Street Corporation, a Massachusetts corporation
(the “Company”), and Michael W. Bell (the “Executive”), dated as of the 17th
 day of June, 2013.
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in Section
3) of the Company. The Board believes that it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company Group (as defined
in Section 1) currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of the Executive will be addressed appropriately.
Therefore, in order to accomplish these objectives, the Board caused the Company
to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Certain Definitions. For purposes of this Agreement, including, without
limitation, Sections 5 and 6, the terms described in Sections 1(a), 1(b) and
1(c) shall have the meanings set forth therein:
(a)     The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company Group is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment.
(b)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on December 31, 2014; provided, however, that commencing
on December 31, 2013, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.
(c)    The “Company Group” shall mean the Company and any company controlled by,
controlling or under common control with the Company.
2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3




--------------------------------------------------------------------------------




promulgated under the Exchange Act) of 25% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
3. Employment Period. The Company hereby agrees to continue the Executive in the
employ of the Company Group, and the Executive hereby agrees to remain in the
employ of the Company Group, subject to the terms and conditions of this
Agreement, for the period




--------------------------------------------------------------------------------




commencing on the Effective Date and ending on the second anniversary of the
Effective Date (the “Employment Period”).
4. Terms of Employment.
(a) Position and Duties.
(i)     During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company Group and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company Group in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company Group.
(b)    Compensation.
(i)     Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company Group in respect of the 12-month period immediately
preceding the month in which the Effective Date occurs. Such Annual Base Salary
shall be payable as earned in equal installments, no less frequently than
monthly, pursuant to the Company Group’s customary payroll policies applicable
to the Executive in force at the time of payment, less any required or
authorized payroll deductions, and unless the Executive shall elect to defer the
receipt of a portion of such Annual Base Salary in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”).
During the Employment Period, the Annual Base Salary shall be reviewed no more
than 12 months after the last salary increase awarded to the Executive prior to
the Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” as utilized in this Agreement shall
refer to Annual Base Salary as so increased.
(ii)    Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the target bonus amount
applicable to the Executive




--------------------------------------------------------------------------------




under the Company’s Senior Executive Annual Incentive Plan or any successor plan
for the year in which the Effective Date occurs (the “Target Bonus Amount”).
Each such Annual Bonus shall be paid no later than March 15th of the year
succeeding the year for which the Annual Bonus is earned, unless the Executive
shall elect to defer receipt of such Annual Bonus in accordance with the
requirements of Section 409A of the Code.
(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company Group, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company Group for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company Group in the country in which the Executive is employed. To the
extent applicable, the benefits provided to the Executive pursuant to this
Section 4(b)(iii) shall be provided and paid in compliance with the relevant
requirements of Section 409A of the Code.
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company Group (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer executives of the Company
Group, but in no event shall such plans, practices, policies and programs
provide the Executive and/or the Executive’s family with benefits that are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company Group in the country in which the Executive
is employed. To the extent applicable, the benefits provided to the Executive
and/or the Executive’s family pursuant to this Section 4(b)(iv) shall be
provided and paid in compliance with the relevant requirements of Section 409A
of the Code.
(v)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company Group in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed. Reimbursement shall be made as soon as practicable
after a request for reimbursement is received by the Company Group, but in no
event later than the last day of the calendar year next following the calendar
year in which such expense was incurred.
(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, if applicable, use
of an automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company Group in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in




--------------------------------------------------------------------------------




effect generally at any time thereafter with respect to other peer executives of
the Company Group in the country in which the Executive is employed.
Reimbursements or payments shall be made as soon as practicable after a request
for reimbursement or payments is received by the Company Group, but in no event
later than the last day of the calendar year next following the calendar year in
which such expense was incurred; provided that the amount of any fringe benefits
to be reimbursed or paid by the Company Group in one year shall not affect any
fringe benefits to be reimbursed or paid by the Company Group in any other
calendar year.
(vii)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company Group at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company
Group in the country in which the Executive is employed.
(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company Group as in effect for the Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company Group in the
country in which the Executive is employed.
 5. Termination of Employment. For purposes of this Agreement, the terms
“terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules set forth in Section 1.409A-1(h) of the Treasury
Regulations; provided, however, that for purposes of determining which entities
are treated as a single “service recipient” with the Company, the phrase “at
least 80 percent” shall be retained in each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and provided further that in the event that the Executive is absent
from work due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months (an “Impairment”), where such Impairment
causes the Executive to be unable to perform the duties of his position or any
substantially similar position of employment, the Executive shall incur a
separation from service 29 months after the date on which the Executive was
first Impaired.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 14(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company Group shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company Group on a
full-time basis for 180 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician




--------------------------------------------------------------------------------




selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company Group (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board or
the Chief Executive Officer of the Company which specifically identifies the
manner in which the Board or Chief Executive Officer believes that the Executive
has not substantially performed the Executive’s duties; or
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company who is a member of the Company’s
executive management committee or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
(c)     Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason during the Employment Period. For purposes of this
Agreement, “Good Reason” shall mean:
(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a), or any other action by the Company Group which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company Group promptly after
receipt of notice thereof given by the Executive;
(ii) any failure by the Company Group to comply with any of the provisions of
Section 4(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) or the Company’s requiring
the Executive to




--------------------------------------------------------------------------------




travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date;
(iv) any purported termination by the Company Group of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
(v) any failure by the Company to comply with and satisfy Section 13(c).
For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
(d)     Resignation without Good Reason. Notwithstanding anything in this
Agreement to the contrary, following the Effective Date, the Executive may,
voluntarily, terminate his employment without Good Reason during the Employment
Period.
(e)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 14(b). For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined in Section 5(f)) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
(f)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination; and (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
6.    Obligations of the Company upon Termination.
(a)     Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability or the Executive shall terminate employment
for Good Reason:
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any earned Annual Bonus in
respect of the fiscal year ended immediately prior to the Date of Termination to
the extent not theretofore paid, (3) the product of (x) the Target Bonus Amount
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (4) any accrued vacation pay, to the extent not theretofore paid (the sum of




--------------------------------------------------------------------------------




the amounts described in clauses (1), (2), (3) and (4) shall be hereinafter
referred to as the “Accrued Obligations”); and
(B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Target Bonus Amount; provided that
any amount payable to the Executive pursuant to this clause (B) shall not exceed
$10,000,000 (ten million dollars) (“Base and Bonus Cap”) and all rights to any
amount payable under this Section 6(a)(i)(B) exceeding the Base and Bonus Cap
shall be cancelled and the Executive shall have no further rights or entitlement
to the amounts payable under this Section 6(a)(i)(B) that exceed the Base and
Bonus Cap; and
(C) the amount equal to the product of (1) two and (2) an amount equal to the
sum of the Company Group contributions to (x) the Company Group tax-favored
defined contribution retirement plans applicable to the Executive and (y) the
State Street Corporation Management Supplemental Savings Plan or any successor
plan (the “Supplemental Savings Plan”) for the most recent full fiscal year; and
(D) under the State Street Corporation Executive Supplemental Retirement Plan as
in effect immediately prior to the Effective Date (the “ESRP”), an amount equal
to the value of any Company Credits and any ESRP Share Awards (in each case, as
defined under the ESRP) the Executive would receive under the terms of the ESRP
if the Executive’s employment had continued for two years after the Date of
Termination; and
(ii) for two years after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company Group and their families in
the country in which the Executive is employed on the same basis as in effect
prior to the Date of Termination; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility; provided
further that to the extent necessary to avoid the imposition of additional
taxes, penalties and interest under Section 409A of the Code, any reimbursements
of expenses pursuant to this Section 6(a)(ii) shall be made on or before the
last day of the calendar year next following the calendar year in which such
expense was incurred. For purposes of determining eligibility (but not the time
of commencement of benefits) of the Executive for retiree benefits pursuant to
such plans, practices, programs and policies, the Executive shall be considered
to have remained employed until two years after the Date of Termination and to
have retired on the last day of such period; and
(iii) the Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services, the scope and provider of which shall be
selected by the Executive in his sole discretion; provided, however, that such
outplacement services shall not be provided to the Executive beyond the last day
of the second calendar year following the calendar year which contains the
Executive’s Date of Termination; and




--------------------------------------------------------------------------------




(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is entitled to receive as of the Date of
Termination under any plan, program, policy or practice or contract or agreement
of the Company Group (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and
(v) to the extent not theretofore vested, the Executive shall immediately vest,
as of the Date of Termination, in his benefits under the plans comprising the
Supplemental Savings Plan (including, without limitation, the State Street
Corporation Management Supplemental Retirement Plan as in effect immediately
prior to the Effective Date (the “MSRP”) and the ESRP) in which he participates
on the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, for purposes of
calculating the amounts payable to the Executive pursuant to Section 6(a)(i)(D),
the Executive shall be considered to be a Participant in the ESRP (as defined
therein).
(b)     Death. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the timely payment or
provision of Other Benefits, and immediate vesting, as of the Date of
Termination and to the extent not theretofore vested, of the Executive’s
benefits under the plans comprising the Supplemental Savings Plan (including,
without limitation, the MSRP and the ESRP) in which he participates on the Date
of Termination. The Accrued Obligations shall be paid to the Executive’s estate
or beneficiary, as applicable, in a lump sum in cash within 30 days after the
Date of Termination. With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 6(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company Group to the estates and beneficiaries of peer executives of the Company
Group under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company Group and their
beneficiaries in the country in which the Executive is employed.
(c)     Disability. If, during the Employment Period, the Executive’s employment
is terminated by reason of the Executive’s Disability, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations, the timely payment or provision
of Other Benefits, and immediate vesting, as of the Date of Termination and to
the extent not theretofore vested, of the Executive’s benefits under the plans
comprising the Supplemental Savings Plan (including, without limitation, the
MSRP and the ESRP) in which he participates on the Date of Termination. The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days after the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company Group to disabled executives and/or
their families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive




--------------------------------------------------------------------------------




and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company Group and their families in
the country in which the Executive is employed.
(d)     For Cause; Other than for Good Reason. If, during the Employment Period,
the Executive’s employment shall be terminated for Cause, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or to provide to the Executive (x) his Annual Base Salary through the
Date of Termination within 30 days thereafter and (y) Other Benefits, in each
case to the extent theretofore unpaid. Subject to Section 7, if, during the
Employment Period, the Executive voluntarily terminates employment, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days after the
Date of Termination.
7.     Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company Group and for which the Executive may
qualify, nor, subject to Section 14(g), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company Group, including, without limitation, the ESRP or the MSRP;
provided, however, that, following the Effective Date, the severance provisions
of this Agreement shall supersede any Company severance pay plan in which the
Executive may otherwise participate. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company Group at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that, for the avoidance of doubt, any such
modifications made by this Agreement shall comply with, and shall be effected
and implemented, in accordance with the requirements of Section 409A of the
Code. Anything in the ESRP to the contrary notwithstanding, during the
Employment Period: (I) Section 7.1 (Amendments) thereof shall be inapplicable to
the Executive to the extent such amendment reduces the accrued benefit or
contribution rate or otherwise adversely affects the right of the Executive to
accrue an ESRP benefit; and (II) Section 3.6 (Forfeitures) thereof shall be
inapplicable to the Executive in connection with any termination of employment
(other than for Cause (as defined under this Agreement)). Anything in the MSRP
to the contrary notwithstanding, the first sentence of Section 5 thereof shall
be inapplicable to the Executive in connection with any termination of
employment (other than for Cause (as defined under this Agreement)).
8.     Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others, except as required by applicable law or regulation. In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment. Furthermore, the Executive shall be
entitled to receive from the Company payment in respect of all direct and
indirect damages as a result of any material breach by the Company of this
Agreement. From the date hereof until the 20th anniversary of the later of
(i) the Date of Termination and (ii) the date of the Executive’s death, the
Company agrees to pay as incurred, to the full extent permitted by law, any
legal fees and/or expenses which the




--------------------------------------------------------------------------------




Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, or breach by the Company of, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code; provided, however, that payment of legal fees and/or expenses shall not be
provided to the Executive later than the last day of the second calendar year in
which the relevant fees or expenses were incurred; provided, further, that the
amount of any legal fees and/or expenses paid by the Company on behalf of the
Executive during a calendar year shall not affect any legal fees and/or expenses
to be paid by the Company on behalf of the Executive in any other calendar year.
9.     Certain Additional Payments by the Company.
(a)     This Section 9 shall apply, in the event it shall be determined that any
payment or distribution by the Company Group to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 9) (the “Payments”) could
reasonably be expected to be subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”). If it
shall be determined that (i) the Payments are subject to the Excise Tax, and
(ii) the Parachute Value of the Payments (as defined in Section 9(b)) exceeds
110% of the Safe Harbor Amount (as defined in Section 9(b)) then the Executive
shall be entitled to receive an additional payment (a “Gross‑Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross‑Up Payment, the Executive
retains an amount of the Gross‑Up Payment equal to the Excise Tax imposed upon
the Payments.
(b)    If it shall be determined that the Parachute Value of the Payments does
not exceed 110% of the Safe Harbor Amount, then no Gross‑Up Payment shall be
made to the Executive and the amount of the Payments otherwise due to, or for
the benefit of, the Executive shall be reduced to the extent necessary, and in a
manner intended to comply with Section 409A of the Code, to assure that the
Parachute Value of the Payments, as calculated for the Payments remaining after
such reduction, does not exceed the Safe Harbor Amount (a “Cutback”). To the
extent any such reduction to the Executive’s Payments becomes necessary by
reason of the preceding sentence; the reduction shall be applied by (x) reducing
the cash payments and benefits due to the Executive under this Agreement in the
following order: Section 6(a)(i)(B), Section 6(a)(i)(C), and then Section
6(a)(i)(D),or (y) an order of reduction specified by the Executive; provided,
however, that the Executive’s right to specify the order of reduction of the
payments or benefits shall apply only to the extent that it does not directly or
indirectly alter the time or method of payment of any amount that is deferred
compensation subject to Section 409A. For the purposes of this Section 9,
(i) “Parachute Value of the Payments” shall mean the present value, as of the
Effective Date, for purposes of Section 280G of the Code of the portion of such
Payments that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm (as defined in Section 9(c)) for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payments, and (ii) “Safe Harbor Amount” shall mean the maximum Parachute Value
of the Payments that the Executive can receive without any Payments being
subject to the Excise Tax.




--------------------------------------------------------------------------------




(c)    Subject to the provisions of Section 9(d) and Section 9(f), all
determinations required to be made under this Section 9, including whether and
when a Gross‑Up Payment or Cutback is required and the amount of such Gross‑Up
Payment or Cutback and the assumptions to be utilized in arriving at such
determination, shall be made by Ernst & Young LLP or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”); provided that such Accounting Firm shall be
independent of the Executive. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control, the Executive shall appoint another independent nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. In order to provide both the Company and the Executive with a
reasonably sufficient opportunity to timely exercise their rights and undertake
their obligations under Section 9(a) and Section 9(b), the Accounting Firm shall
make the determinations required under this Section 9 on a preliminary basis and
provide to both the Company and the Executive the detailed supporting
calculations on an initial basis, as soon as reasonably practicable prior to the
making of any Payment, but in no event later than 10 days prior to the Effective
Date. Thereafter, the Accounting Firm shall timely make any further
determinations as may be required under this Section 9 and provide to both the
Company and the Executive additional detailed supporting calculations as
necessary or appropriate to effectuate the provisions of this Section 9. Any
Gross‑Up Payment, as determined pursuant to this Section 9, shall be paid by the
Company to, or on behalf of, the Executive within five days following the later
of (i) the receipt of a Payment by the Executive and (ii) the receipt by the
Company of the Accounting Firm’s determination that a Gross-Up Payment is
required. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the preliminary or a subsequent determination by the
Accounting Firm hereunder, it is possible (x) that Gross‑Up Payments that will
not have been made by the Company should have been made (“Underpayment”) or (y)
that amounts that should have been subject to a Cutback were instead paid or
provided to the Executive (“Overpayment”), in each of clauses (x) and (y),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 9(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive and the Company shall indemnify
the Executive for any damages, including, without limitation, excise taxes, and
costs incurred by him resulting from any Overpayment.
(d)    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (the “Service”) that, if successful, would require the
payment by the Company of a Gross‑Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30‑day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:




--------------------------------------------------------------------------------




(i)give the Company any information reasonably requested by the Company relating
to such claim;


(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
(iii)cooperate with the Company in good faith in order to effectively contest
such claim; and


(iv)permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after‑tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(d), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest‑free basis and shall indemnify and hold
the Executive harmless, on an after‑tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross‑Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Service or any other taxing authority.
(e)    If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(d), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(d)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross‑Up Payment required to be paid.
(f)    Notwithstanding anything in this Section 9 and Section 11(b), any
Gross‑Up Payment, Underpayment, Overpayment or reimbursement by the Company or
any other member of the Company Group of expenses incurred by the Executive in
connection with




--------------------------------------------------------------------------------




a litigation proceeding relating to the Excise Tax, as provided for in this
Section 9, shall be paid no later than the last day of the calendar year
following the calendar year in which the Executive remits the related taxes and
any reimbursement of the costs and expenses described in Section 9 shall be paid
not later than the end of the calendar year following the year in which there is
a final and nonappealable resolution of, or the taxes are remitted that are the
subject of, the related claim.
10.     Confidential Information; Restriction on Solicitation of Employees and
Clients. By and in consideration of the compensation and benefits provided for
by the Company under this Agreement, including the severance arrangements set
forth herein, the Executive agrees that:
(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company Group, and the respective businesses of the members of the Company
Group and their Clients (as defined below), which shall have been obtained by
the Executive during the Executive’s employment by the Company Group and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company Group, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. For the purposes of this Section 10, the term “Client” means
any person or entity that is a customer or client of any member of the Company
Group.
(b)     During the term of employment of the Executive and during the
Nonsolicitation Period (as defined below), the Executive shall not, without the
prior written consent of the Company, solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company or its subsidiaries), the employment of any person who
within the previous 12 months was an officer of the Company or any of its
subsidiaries. For purposes of this Section 10, the term “Nonsolicitation Period”
means the period beginning on the date of termination of the Executive’s
employment with the Company Group (the “Termination Date”) and ending on the
earlier of (i) 18 months after the Termination Date and (ii) one year after the
Effective Date (if any).
(c)     During the term of employment of the Executive and during the
Nonsolicitation Period, the Executive shall not, without the prior consent of
the Company, engage in the Solicitation of Business (as defined below) from any
Client on behalf of any person or entity other than the Company and its
subsidiaries. For the purposes of this Section 10(c), the term “Solicitation of
Business” shall mean the attempt through direct personal contact on the part of
the Executive with a Client with whom the Executive has had significant personal
contact while serving in a Line-Function Capacity (as defined below) during his
period of employment to induce such Client to transfer its business relationship
from the Company and its subsidiaries to any other person or entity. The term
“Line-Function Capacity” means service to the Company and its subsidiaries in a
primary capacity other than a staff function, in which the Executive has direct
and regular contact with Clients and responsibility for managing the business
relationship of the Company and its subsidiaries with such Clients. During the
Nonsolicitation Period, the Executive may accept employment with or enter into a
business relationship with a person or entity that has or seeks to establish
business relationships with one or more Clients provided that the Executive does
not engage in the Solicitation of Business from such Clients and does not
disclose confidential information concerning such Client and its relationship
with the Company and its subsidiaries to any such person or entity.




--------------------------------------------------------------------------------




(d)     In no event shall an asserted violation of the provisions of this
Section 10 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
(e)     This Section 10 shall be effective from and after the date of this
Agreement notwithstanding that an Effective Date has not occurred, and the
restrictions and covenants set forth in this Section 10 shall be in addition to,
and shall not supersede, any restrictions or covenants to which the Executive
may be subject pursuant to other plans, programs or agreements with the Company.
 11.    Section 409A of the Code.
(a)     This Agreement is intended to satisfy the requirements of Section 409A
of the Code with respect to amounts subject thereto and shall be interpreted and
construed and shall be performed by the parties consistent with such intent, and
the Company shall not accelerate any payment or the provision of any benefits
under this Agreement or to make or provide any such payment or benefits if such
payment or provision of such benefits would, as a result, be subject to tax
under Section 409A of the Code.
(b)     Except as expressly provided otherwise herein, no reimbursement payable
to the Executive pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code. To the extent providing for deferral of compensation within the
meaning of Section 409A of the Code, any payments or benefits to which the
Executive is entitled upon a termination of employment shall be paid no earlier
than the date on which the Executive incurs a “separation from service” as set
forth in Section 5.
(c)     Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee,” for purposes of Section 409A of the Code, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Executive separates from service, any payment hereunder
(including any provision of continued benefits) that provides for the deferral
of compensation within the meaning of Section 409A of the Code (the “Delayed
Payment Amounts”) shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s Date of Termination; provided, however, that payment of the Delayed
Payment Amounts shall commence within 30 days of the Executive’s death in the
event of his death prior to the end of the six-month period. The Delayed Payment
Amounts shall earn interest at the prime rate published in The Wall Street
Journal on the Date of Termination until the date that payment of such amounts
to the Executive or his legal representatives is completed pursuant to the terms
of this Agreement.
12.     Statement of Benefits. Immediately prior to the Effective Date, the
Company shall provide in writing to the Executive a reasonable, good faith
estimate of the payments and benefits to which the Executive would be entitled
in the event of a termination of his employment pursuant to Section 6(a),
assuming that the Effective Date is the Date of Termination.
13.     Successors.




--------------------------------------------------------------------------------




(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)     This Agreement may not be assigned by the Company, other than to a
member of the Company Group, without the written consent of the Executive, and
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. In the event that
the Company obtains the express assumption and agreement to perform this
Agreement as contemplated by the preceding sentence, the Executive agrees that
his execution of this Agreement shall serve as his written consent in such
circumstance. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
14. Miscellaneous.
(a)     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given to the other party by hand delivery, by electronic email, or by
private overnight delivery, in each case with proof of receipt, addressed as
follows:
If to the Executive, at the most recent address in the records of the Company
Group.
If to the Company:
State Street Corporation
State Street Financial Center
One Lincoln Street
Boston, MA 02111-2900
Attention: Global Total Rewards
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. For purposes of this Agreement, notice and
communications shall be effective (i) on the date of delivery, with respect to
hand delivery, or (ii) when posted with respect to email or private overnight
delivery, except with respect to a Notice of Termination, which shall be
effective when actually received by the addressee, with respect to any form of
delivery.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement, and section, paragraph and subparagraph references
in this Agreement, unless




--------------------------------------------------------------------------------




otherwise specified, refer to the applicable section, paragraph or subparagraph
of this Agreement. In addition, for the purposes of this Agreement, references
to statutes and regulations shall be deemed to include any amended, modified or
successor statutes or regulations.
(e)     The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation and all other authorized
deductions.
(f)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i) - (v), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
(g)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and any
member of the Company Group, the employment of the Executive by the Company
Group is “at will” and, subject to Section 1(a), prior to the Effective Date,
the Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement.
(h)    This Agreement sets forth all of the promises, agreements, conditions and
understandings between the parties hereto respecting the subject matter hereof
and supersedes all prior negotiations, conversations, discussions,
correspondence, memoranda and agreements between the parties concerning such
subject matter. From and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.
(i)     This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. For purposes of this Agreement,
facsimile signatures shall be deemed originals, and the parties agree to
exchange original signatures as promptly as possible following execution of this
Agreement.
The Executive acknowledges that he is entering into this Agreement of his own
free will and accord, and with no duress, that he has read this Agreement and
that he understands it and its legal consequences. 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 




--------------------------------------------------------------------------------




                                
 
 
/s. Michael W. Bell
 
 
Michael W. Bell
 
Date:
 
June 21, 2013
 
STATE STREET CORPORATION
 
 
By:
 
/s/ Todd Gershkowitz
Todd Gershkowitz
Senior Vice President
Head of Global Total Rewards









